Title: Joel Yancey to Thomas Jefferson, 24 February 1816
From: Yancey, Joel
To: Jefferson, Thomas


          
            Dr Sir
            Poplar Forrest Feby 24h 16
          
          Your favour of the 20h by Billy I reeceivd early in the day on thursday last and immediately I rode to Lynchburg to engage a Boat to carry down your Tobo. I could get none, they were mostly down, and what few was empty were engaged, however I made an engagement with Doctr Cabell to take it in his Boats so soon as they return, which they ought to do by the last of next week, I think you may safely Say, that your Tobo will take its departure from Lynchburg on, or before 10th March, I am truly Sorry that it is not in Richmond at this time, I have some Reasons and excuses to offer for the delay, but it is needless now to trouble you with them, I assure you I have done the best I could The wheat is all delivered, early in Jany. at Mitchels, mills, but we cant spare it our corn will not last until Harvest I, am almost certain, and there’s none to be had for less than six dollars, and thirty miles off I should be greatly relieved if you consent for us to hold the flour, until there is a certainty that we can do without it, we are as careful of the corn as possible, I believe there is not year goes out, without its being, counted or measured should we be compelld to use the flour for Bread, the fine might I suppose be easily exchanged for midlings or coarrse and the difference, we have sown about thirty acres in clover seed (in the  chaff) and have engaged as much more as I shall want at 10 dollars it is not yet come to  hand but I hourly expectd  it, should I be disappointed in that, there is plenty in Lynchburg at 12.D Poor Lovilo, never will leave the Forest, he has been gradually waisting away ever since you left  here and at times appears to be in great pain, he may live several months but I think it is impossible he can recover Docr Steptoe has declined his visits to him and says that he cannot relieve him, I sent stocks to the mill, and believe they are nearly all saw,d for the Saw mill. I have got also the plank from Depriest for the House, but I find th in putting it on, that we shall lack 10 or fifteen plank more I sent too for 100 feet more than Goodman sait said it would require, as soon as I can possibly get the Tobo off (and I shall use every exerten,) Ill write you again, I shall be very glad to see you at the Forest, but I shall dread your Horses until after Harvest, Accept my best wishes for your welfare
          Joel Yancey
        